Citation Nr: 0531726	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.    


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant active service from November 1951 to January 
1952, and from September 1952 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a bilateral eye 
condition.  

In October 2003, the veteran was afforded a hearing before 
the undersigned Acting  Veterans Law Judge.  A transcript of 
the hearing is part of the record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1995, the RO 
denied a claim of entitlement to service connection for an 
"eyes condition."

2.  The evidence received since the RO's November 1995 
decision which denied service connection for an eyes 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's November 1995
decision which denied a claim of entitlement to service 
connection for an eyes condition; the claim for service 
connection for a bilateral eye disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for a bilateral eye disability, specifically, he 
is shown to have glaucoma, and to be blind.  During his 
hearing, held in October 2003, he testified to the following: 
in about May 1953, while doing maintenance on a truck, he 
fell off of a support and landed on his head; he had to wear 
a neck collar for two weeks; he was given glasses because he 
had blurry vision, which he wore for six months before his 
vision returned to normal; he has had blurry vision since his 
accident.  He asserts that as some of his service medical 
records may be unavailable (discussed infra) he should be 
afforded the benefit of the doubt and that service connection 
should be granted.    

In a January 1995 rating decision, the RO denied the claim 
for entitlement to service connection for an "eyes 
condition" on the basis that the evidence did not establish 
that the veteran had a current eye condition that was related 
to his service.  The veteran was afforded a hearing in 
September 1995, and that same month a Hearing Officer again 
denied the claim.  The RO notified the veteran of this denial 
of his claim in a letter, dated November 9, 1995.  The 
veteran did not appeal this decision.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  The 
veteran's claim to reopen was received at the RO in November 
2001.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in 
November 1995.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304; Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2005); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

The evidence of record in November 1995 showed that the RO 
had requested the National Personnel Records Center (NPRC) to 
obtain the veteran's service medical records.  In March 1994, 
it appears that the NPRC forwarded all available service 
medical records.  The NPRC indicated that no other service 
medical records were available, and that any other service 
medical records which may have existed but were not forwarded 
to the RO may have been destroyed in a 1973 fire.  As for the 
submitted service medical records, none of them showed 
treatment for a head injury, or visual symptoms.  Other 
evidence included a January 1980 VA examination report, which 
noted that the veteran had chronic glaucoma O.U. (both eyes), 
absolute glaucoma O.S. (left eye), and that he was blind in 
the left eye.  A March 1980 notification letter from the 
Social Security Administration (SSA), indicated that the SSA 
had awarded the veteran disability benefits.  A letter from a 
VA physician, Carol L. Beirut, dated in July 1993, stated 
that the veteran was legally blind due to glaucoma.  A VA 
general medical examination report, dated in July 1994, noted 
that the veteran had a history of glaucoma since 1979, status 
post surgical procedures, right eye, and that he reported a 
history of visual problems dating back to head trauma during 
service.  The diagnoses included blindness secondary to 
glaucoma.  A VA aid and attendance examination report, dated 
in July 1994, contained diagnoses that included blindness 
secondary to glaucoma, and history of head trauma in service 
with residual visual problems.  A VA visual examination 
report, dated in July 1994, contained a diagnosis of end-
stage glaucoma.  The claims file also contained VA eye test 
results, dated in June and September of 1994; the September 
1994 report noted advanced glaucoma.  

At the time of the November 1995 decision, the veteran's 
service medical records did not show treatment for head 
trauma, glaucoma, or visual symptoms, during service.  The 
post-service medical evidence showed that the veteran had 
glaucoma, and that he was legally blind.  The July 1994 VA 
aid and attendance examination report contained a competent 
opinion indicating that the veteran had history of head 
trauma in service "with residual visual problems."  
However, that report also contained a diagnosis of 
"blindness secondary to glaucoma," and the claims file 
included two other competent opinions stating that the 
veteran's blindness was due to glaucoma, and which therefore 
weighed against the claim.  The RO therefore determined that 
the preponderance of the evidence was against the claim that 
the veteran had an eye condition, to include glaucoma or 
blindness, that was related to his service.  

Evidence received since the November 1995 decision consists 
of an October 1996 report from a VA "VIST coordinator" 
requesting that the veteran be identified as legally blind.  
An accompanying October 1996 VA eye examination report shows 
that the veteran reported a history of head trauma during 
service, and blindness since 1979.  The diagnosis was 
"legally blind secondary to endstage glaucoma."  A VA 
hospital report, dated in February 1999, shows treatment for 
low back symptoms, and contains a diagnosis of chronic lower 
back pain secondary to disc disease and old trauma.  

This evidence that was not of record at the time of the 
November 1995 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In particular, 
none of the new medical evidence contains competent evidence 
of a nexus between an eye condition and the veteran's 
service.  The only competent opinion that has been submitted 
is contained in the October 1996 VA eye examination report, 
and this opinion weighs against the claim.  Specifically, 
this report contains a diagnosis of "legally blind secondary 
to endstage glaucoma."  The Board therefore finds that the 
submitted evidence is not so significant that it raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.  The claim is therefore not reopened.

The only other pertinent evidence received since the November 
1995 denial of the claim consists of oral and written 
testimony from the veteran.  A review of these statements 
shows that it is essentially argued that the veteran 
sustained a head injury after he fell on his head in an 
accident during service.  However, this assertion was within 
the scope of arguments which were of record at the time of 
the November 1995 decision.  In addition, the veteran, as a 
layperson, is not competent to give a medical opinion as to a 
diagnosis or causation.  Therefore, as the veteran has not 
submitted competent medical evidence showing that he has an 
eye condition that is related to his service, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  
In this regard, to the extent that he has argued that his 
claim should be granted because there are missing service 
medical records which support his claim, the Court has 
rejected the argument that there should be an "adverse 
presumption" against VA where service medical records have 
been lost or destroyed while in the Government's control, 
including records destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in January 
2002, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  The veteran was notified of 
what was needed to substantiate a claim for service 
connection.  In addition, by virtue of the rating decision on 
appeal, and the statement of the case (SOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  The June 
2003 statement of the case notified the veteran of what 
constitutes new and material evidence.   

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  
The June 2003 statement of the case notified the veteran of 
the provisions of 38 C.F.R. § 3.159(b)(1) which advises the 
veteran that VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, VA notified the veteran of 
the 2nd and 3rd elements of VCAA notice in the January 2002 
VCAA letter that was issued prior to the initial AOJ 
decision.  As noted above, VA notified the veteran of the 1st 
and 4th elements of VCAA notice in the June 2003 statement of 
the case.  The Board finds that any defect with respect to 
the timing of the VCAA notice of the 1st and 4th elements was 
harmless error.  Although the notice was provided to the 
veteran after the initial adjudication, the veteran has not 
been prejudiced thereby.  After the June 2003 statement of 
the case was issued, the veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim to reopen.  He was afforded a hearing before the Board 
in October 2003 where he had the opportunity to submit 
additional evidence and argument in support of his claim.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  As previously discussed, it 
appears that some of the veteran's service medical records 
may have been destroyed in the 1973 fire at the NPRC.  The RO 
obtained some service medical records prior to its January 
1995 decision, and it appears that the RO has received three 
separate responses from the NPRC to its requests for the 
veteran's records.  Although the veteran has not been 
afforded a new VA examination covering the claimed 
disability, and a new etiological opinion has not been 
obtained, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide this 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, service 
connection for a bilateral eye disability is denied.  


____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


